                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

M. PAPADOPOULOS DENTAL              CASE NO.
CORP.                               2:19−cv−06515−DSF−SK
            Plaintiff(s),
                                    Order to Show Cause re
     v.                             Dismissal for Lack of
MEDICAL SYNERGY, INC.               Prosecution

          Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before December 28, 2019. Failure to file
  a default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                  /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
